DOCUMENTS UNDER SEAL                                                        TOTAL TIME (m ins): 00:05
M AGISTRATE JUDGE                           DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                              Ada Means                                    11:20-11:25 (Recorded by Zoom)
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
Jacqueline Scott Corley                    November 18, 2020                                           3-20-71573 MAG-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                         PD.       RET.
Omar Pope                                   42        Y         P     Daniel Blank                              APPT.
U.S. ATTORNEY                               INTERPRETER                              FIN. AFFT               COUNSEL APPT'D
Yoosun Koh                                 Not required                              SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Sean Hamel                               APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                                STATUS
      00:04                                                                                                        TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT              BOND HEARING             IA REV PROB. or               OTHER
                                                                                     or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.                  ATTY APPT
                                                                                                                   HEARING 00:01
                                                      INITIAL APPEARANCE
         ADVISED                 ADVISED                   NAME AS CHARGED              TRUE NAME:
         OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY          SPECIAL NOTES                  PASSPORT
      ON O/R              APPEARANCE BOND            $                                                       SURRENDERED
                                                                                                             DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                   DETAINED       RELEASED          DETENTION HEARING                  REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS                TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                    STATUS RE:
November 24, 2020                 HEARING                    HEARING                 CONSENT                    TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY             CHANGE OF                  67$786
                                  AFFIDAVIT                  HEARING                 PLEA
10:30 a.m.                                                                                                re: detention
                                                             BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT             MOTIONS                    JUDGMENT &
                                  HEARING                                                                       SENTENCING
Corley
       TIME W AIVED               TIME EXCLUDABLE            IDENTITY /              PRETRIAL                   PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL                 CONFERENCE                 HEARING
                                  3161                       HEARING
                                                  ADDITIONAL PROCEEDINGS
All parties appeared by Zoom videoconference. Defendant consented to proceed by Zoom. AUSA's request to unseal the
entire case is granted. DPPA advised. Defense counsel requested for a criminal history report and will determine if a full bail
report and detention hearing is necessary on November 24. CC: JSC
                                                                                           DOCUMENT NUMBER:
